Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered December 18, 2000, convicting defendant upon his plea of guilty of the crime of robbery in the third degree.
*812Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant pleaded guilty to the reduced charge of robbery in the third degree and was sentenced as a second felony offender in accordance with the negotiated plea agreement to a prison term of 3 to 6 years. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.